Order
PER CURIAM
Robert Hook appeals from his convictions for first-degree child molestation, first-degree statutory sodomy,, first-degree statutory rape, and incest. He contends the circuit court plainly erred in overruling his objection to expert testimony. Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).